Judith Rogers, Judge, concurring. Unfortunately, the arguments in this case on appeal were refined and honed so that the arguments below, which may have had validity, are not properly before us. Thus, I must reluctantly concur in the result in this case. However, I write separately because there are serious issues that need to be mentioned. Appellants conceded on appeal that the case of McCaskill v. Ft. Smith Public School District, 324 Ark. 488, 921 S.W.2d 945 (1996), was the law of the land and that the trial judge was bound to follow it. In making this concession, the parties abandoned several of the issues that they had raised below to the trial court. Several of those issues raised important questions that I believe may not be controlled by the case of McCaskill. First, is the initial question of whether this action by the school board was a nonrenewal of the parties’ contracts or a reassignment of the parties’ duties. This may be a factual determination to be decided on the evidence presented and under the applicable case law. I am of the opinion that these cases are nonrenewals and not reassignments. Mr. John Warren had been employed with the district for thirteen years. He was the head baseball coach at Arkansas High School during that entire time. For the 1995 school year, Mr. Warren was both the baseball coach and assistant football coach at Arkansas High School. Mr. Warren was very successful in his coaching position. In 1994, the baseball team won the state championship in Division AAAA and had been in the state finals four other years. The team has been district champions eleven out of fourteen years. Mr. Warren was selected by USA Baseball as National Amateur Baseball Coach of the Year for 1994. However, on April 22, 1996, Mr. Warren received a letter from the superintendent notifying him that he was to be reassigned to assistant junior-high track and football coach. Despite the fact that Mr. Warren’s pay was not diminished, it is clear from this record that his responsibilities and years of work with a competitive high-school-level state baseball program had been terminated. Teachers and coaches do not just work for monetary compensation but for personal satisfaction, prestige, professional recognition, and to advance in their careers. It is a natural progression to work from the junior-high level, to the high-school level, on to the collegiate level. Mr. Warren had established himself as one of the top baseball coaches in the state and had achieved national recognition. To be “reassigned” to an assistant junior-high coaching position was a demotion in Mr. Warren’s case. In Western Grove School District v. Terry, 318 Ark. 316, 885 S.W.2d 300 (1994), the supreme court noted: The School District’s proposed 1993-94 Teacher Contract for Terry was not on the same terms or for the same salary as the contract for the previous year. The salary was reduced by about 20 percent and the duties were curtailed. Because of this, the case differs markedly from Chandler v. Perry-Casa Pub. Sch. Dist. No. 2, 286 Ark. 170, 690 S.W.2d 349 (1985). In that case, the teacher wanted an assignment as a secondary math teacher but was assigned as a computer instructor. No reduction in compensation was at issue. We noted that a teacher could not always be assigned to duties of that teacher’s preference and that the assignment by the school district appeared to be reasonable. In the case at bar, we agree with the circuit court that what took place was not a reassignment of duties but a nonrenewal of Terry’s contract. The only difference between Western Grove School District and our case is the fact that the parties’ salaries were not decreased. Despite that difference, the parties’ contracts were not on the same terms, and the reassignments were not reasonable. Based on the facts, I believe the factfinder could have found that the parties were not “reassigned” but that their contracts were not renewed. Even without the determination of nonrenewal or reassignment, the superintendent and board’s actions indicate that they considered that these cases should be treated under the Teacher Fair Dismissal Act. Below, the parties argued that there was no remediation by the district of the parties’ behavior as required under the Act. Appellants contended that the district did not strictly comply with Ark. Code Ann. § 6-17-1504 which provides that the district shall “document the efforts which have been undertaken to assist the teacher to correct whatever appears to be the cause for potential termination or nonrenewal.” In this case, the record does not disclose that there was an effort to notify Mr. Warren of the potential problems that had occurred and no effort to help him correct those problems. Thus, it appears that he was not accorded the protections under the Act. The underlying due process considerations also need further exploration. Appellants also argued below that under Ark. Code Ann. § 6-17-1510 the board’s decision was arbitrary, capricious, or discriminatory and contrary to the reasonable rules and regulations promulgated by the board. In addition, appellants challenged the qualifications and bias of the members of the board. All of these issues raised below by appellants are not controlled by the case of McCaskill. In fact, the only issue that McCas-kill addresses is the effect that a superseding contract has on the notice provisions set out in Ark. Code Ann. § 6-17-1506. I believe that the trial court erred in summarily holding that McCas-kill was dispositive of this action without further factfinding for us to review on appeal. But, as noted by the majority, we are limited in our review of this case because of appellants’ issue on appeal. As I noted earlier, there were several issues presented at the trial court level that I believe have merit. But, I also concur in this decision to express my deep concern for the welfare and protection of teachers’ rights. Our educational system is becoming a self-fulfilling prophecy when we treat teachers as interchangeable pins. The system often treats children without imbuing them with awe at the wonders of an inquiring mind, nor the discipline of respecting and training our bodies, and ignores the psychological and moral factors that future generations need. The nostalgia for excellence in education, sports, and good citizenship may be passing as in Goodbye, Mr. Chips and as his counterparts become just an historical part of our educational system. I am deeply concerned with the present structure and procedures afforded our teachers not only under the Act, but in situations of reassignments. As the situation stands, there are no protections or rights of due process for the teachers who are reassigned resulting in a demotion in duties and responsibilities. We do not allow this lack of due process in any other situation. Thus, I believe the “reassignment” of teachers raises issues that need to be addressed by the Legislature. We are bound by our standards of review and the applicable law. So, we are constrained in certain cases to reach the fair and equitable result. These cases before us may have been two of those situations where the result would have been different, not only if the issues have been raised before us, but if the law was in place providing teachers more protection in their profession. It has been noted that “[t]he kind of work we do does not make us holy, but we make it holy.” Surely, we cannot give to the teaching profession any less regard.